UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------X
UNITED STATES OF AMERICA

            - v. -                            MEMORANDUM AND ORDER

RUDY ACOSTA,                                    19 Cr. 848 (NRB)
     a/k/a “Ruddy Acosta,”

               Defendant.
----------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

     Relying mainly on a form letter proffering general reasons to

release inmates because of the spread of the COVID-19 virus, Rudy

Acosta, who had consented to detention and subsequently agreed to

plead to a charge of narcotics conspiracy to violate 21 U.S.C.

§ 841(b)(1)(B) with a sentencing guidelines range of 84 to 105

months and who faces continued remand upon the entry of his plea

(see 18 U.S.C. § 3143(a)), seeks release asserting that he is

neither a risk of flight nor a danger to the community.   We address

this application by a written memorandum and order given the

limited access to in court proceedings at this time and the

comprehensive written submissions.

     Rather than being a candidate for release, Acosta is a poster

child for detention.      We begin with the fact that there is a

statutory presumption that there are no conditions to support

release.    Even without the presumption, he is clearly a risk of

flight.    He is facing certain detention upon the entry of his plea
and a minimum guidelines sentence of 7 years.             He has violated

conditions of release before as outlined in the Government's letter

of March 24, 2020.        See ECF 13 at 3.   There is no reason to trust

him more now.      As for the safety of the community, once again,

even apart from the presumption, prior to his arrest on this case,

he had been convicted of four felonies.            Upon the entry of the

agreed upon plea, he would be convicted of five felonies.

     In   short,    the    defendant   has   not   remotely   overcome   the

presumption.       Moreover, given the general nature of the bail

application, acceptance of the argument that this defendant should

be released given the COVID-19 virus would logically result in the

wholesale release of inmates.          The Court does not accept the

proposition that such a result is either better for the inmate or

for society more broadly.

     Having fully considered the factors informing a decision on

release and detention set out in 18 U.S.C. § 3142, the application

for bail is denied.

     SO ORDERED.



Dated:     New York, New York
           March 25
                 __, 2020
                                         ____________________________
                                         NAOMI REICE BUCHWALD
                                         UNITED STATES DISTRICT JUDGE




                                         2
